Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), is made and entered into as of the
12th day of November, 2008 (the “Effective Date”), by and between INTERLEUKIN
GENETICS, INC., a Delaware corporation (“Employer”), and KENNETH S. KORNMAN, an
individual (“Employee”).

 

RECITALS

 

A.                                   Employer desires to obtain the benefit of
the services of Employee and Employee desires to render such services to
Employer.

 

B.                                     The Board of Directors of Employer (the
“Board”) has determined that it is in Employer’s best interest to employ
Employee and to provide certain benefits to Employee.

 

C.                                     Employer and Employee desire to set forth
the terms and conditions of Employee’s employment with Employer on the terms and
subject to the conditions of this Agreement.

 

AGREEMENT

 

In consideration of the foregoing recitals and of the mutual covenants and
conditions contained herein, the parties, intending to be legally bound, agree
as follows:

 

1.                                       Term.   Employer agrees to employ
Employee, and Employee agrees to serve Employer, in accordance with the terms of
this Agreement, for a term (the “Term”) beginning on March 31, 2009 (the “Term
Date”) and continuing for a period of three (3) years thereafter unless earlier
terminated in accordance with the provisions hereof.  Prior to the commencement
of the Term, Employee’s employment relationship with Employer shall continue to
be governed by the Employment Agreement dated March 31, 2006 between the
parties.

 

2.                                       Employment of Employee.

 

(a)                                  Specific Positions. Employer and Employee
hereby agree that, subject to the provisions of this Agreement, Employer will
employ Employee and Employee will serve as an employee of Employer. Employee
shall have the title and perform the duties set forth on Exhibit A hereto and
such other reasonable, usual and customary duties of such office as may be
delegated to Employee from time to time by the Board, subject always to the
policies as reasonably determined from time to time by the Board.

 

(b)                                 Promotion of Employer’s Business. During the
Term, Employee shall not engage in any business competitive with Employer.
Employee agrees to devote his full business time, attention, knowledge, skill
and energy to the business, affairs and interests of Employer and matters
related thereto, and shall use his best efforts and abilities to promote
Employer’s interests; provided, however, that Employee is not precluded from
devoting reasonable periods to time required: (i) for serving as a director,
committee member or scientific editor of any organization that does not compete
with Employer or that does not involve a conflict of interest with Employer;
(ii) for managing his personal investments; so

 

--------------------------------------------------------------------------------


 

long as in either case, such activities do not materially interfere with the
regular performance of his duties under this Agreement; or (iii) for delivering
scientific lectures in the area of Periodontal Disease and Treatment and such
other scientific areas, as shall be approved by the CEO or the Board.

 

3.                                       Salary.  Employer shall pay to Employee
during the Term a base salary (“Base Salary”) of $360,000 per year, payable in
equal monthly installments. The Base Salary may be increased (but not decreased)
annually at the Employer’s sole discretion throughout the Term on each
anniversary of the Term Date, in the sole discretion of the Board.

 

4.                                       Bonus/Stock Grant.

 

(a)                                  Bonus. In addition to the Base Salary,
Employee shall also be eligible to receive a discretionary annual bonus. The
bonus to be awarded, if any, shall be determined by the Board in its sole
discretion.

 

(b)                                 Option Grant.  Subject to approval by the
Board’s Compensation Committee, Employee shall be granted an option to purchase
75,000 shares of Employer’s common stock at an exercise price equal to the fair
market value (closing price) of such stock on the date of grant.  Such option
shall vest and become exercisable with respect to forty percent (40%) of the
shares upon the Effective Date, and thereafter an additional twenty percent
(20%) of the shares shall vest annually on each of the three anniversaries of
the Term Date (not including the Term Date itself), until such option is
exercisable in full.  Except as otherwise expressly provided in this Agreement,
any options granted to Employee shall be subject to the terms and conditions set
forth in the applicable option plan and option agreements.

 

5.                                       Benefits.

 

(a)                                  Fringe Benefits. During Employee’s
employment by Employer under this Agreement, Employee shall be eligible for
participation in and shall be covered by any and all such medical, disability,
life and other insurance plans and such other similar benefits available to
other executive employees. Employer will pay life insurance premiums annually in
the amount of $3,296.00 on a policy for Employee; Employee shall have the right
to designate ownership and beneficiary of said policy.

 

(b)                                 Reimbursements. During Employee’s employment
with Employer under this Agreement, Employee shall be entitled to receive prompt
reimbursement of all reasonable expenses incurred by Employee in performing
services hereunder, including all expenses of travel at the request of, or in
the service of, Employer provided that such expenses are incurred and accounted
for in accordance with the policies and procedures established by Employer.  All
expense reimbursements and in kind benefits provided under this Section 5(b) or
elsewhere in this Agreement will be made or provided in accordance with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code § 409A”), including, where applicable, the requirement that: (i) the
amount of expenses eligible for reimbursement, or in kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in kind benefits to be provided, in any other calendar year; (ii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred; and
(iii) the right to

 

2

--------------------------------------------------------------------------------


 

reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

 

(c)                                  Vacation. During Employee’s employment with
Employer hereunder, Employee shall be entitled to an annual vacation leave of
four (4) weeks at full pay, which shall be adjusted in accordance with the
vacation policy generally applicable to employees of the Employer.

 

6.                                       Termination.

 

(a)                                  Termination for Cause. Employer shall have
the right, exercisable immediately upon written notice, to terminate Employee’s
employment for “Cause.”

 

(i)                                     Definition of Cause. As used herein,
“Cause” means any of the following: (A) habitual drunkenness under the influence
of alcohol by Employee or illegal use of narcotics; (B) Employee is convicted by
a court of competent jurisdiction, or pleads “no contest” to, a felony or any
other conduct of a criminal nature (other than minor traffic violations) by
Employee; (C) Employee engages in fraud, embezzlement, or any other illegal
conduct; (D) Employee imparts confidential information relating to Employer or
its business to competitors or to other third parties other than in the course
of carrying out Employee’s duties; (E) Employee refuses to perform his duties
hereunder or otherwise breaches any covenant, warranty or representation of this
Agreement or Employee’s Non-Disclosure and Confidentiality Agreement, and,
except for any conduct described in clauses (A) through (D) of this
Section 6(a)(i), fails to cure such breach (if such breach is then capable of
being cured) within ten (10) business days following written notice thereof
specifying in reasonable detail the nature of such breach, or if such breach is
not capable of being cured in such time, a cure shall not have been diligently
initiated within such ten (10) business day period.

 

(ii)                                  Effect of Termination. Upon termination in
accordance with this Section 6(a), Employee shall be entitled to no further
compensation hereunder other than the Base Salary and other benefits accrued
hereunder through, but not including, the effective date of such termination.
Employer’s exercise of its right to terminate for Cause shall be without
prejudice to any other remedy to which it may be entitled at law, in equity or
under this Agreement.

 

(b)                                 Voluntary Termination. Employee may
terminate his employment at any time by giving no less than thirty (30) days’
written notice to Employer.

 

(i)                                     No Reason. Upon termination in
accordance with this Section 6(b), except as otherwise provided in
Section 6(b)(ii), below, Employee shall be entitled to no further compensation
hereunder other than the Base Salary and other benefits accrued hereunder
through, but not including, the effective date of such termination.

 

(ii)                                  Good Reason. Notwithstanding anything to
the contrary in Section 6(b)(i) above, if Employee terminates his employment
under this Section 6(b) for Good Reason (as defined below), Employee shall be
entitled to receive from Employer all of the compensation and benefits provided
for in

 

3

--------------------------------------------------------------------------------


 

Section 6(e) below. As used herein, “Good Reason” means any of the following:
(A) the assignment to Employee of duties materially inconsistent with those of
other employees of Employer in like positions where Employee provides written
notice to Employer within six (6) months of such assignment that such duties are
materially inconsistent with those duties of similarly situated employees and
Employer fails to release Employee from his obligation to perform such
inconsistent duties within twenty (20) business days after Employer’s receipt of
such notice; or (B) a failure by Employer to comply with any other material
provision of Sections 3 through 5, inclusive, of this Agreement which has not
been cured within fifteen (15) business days after written notice of such
noncompliance has been given by Employee to Employer, or if such failure is not
capable of being cured in such time, a cure shall not have been diligently
initiated by Employer within such fifteen (15) business day period.

 

(c)                                  Termination Due to Death or Disability.
This Agreement shall automatically terminate upon the death of Employee. In
addition, if Employee is unable to perform the essential functions of his job
with or without a reasonable accommodation because of a physical or mental
impairment for a period of six (6) months, Employer may terminate Employee’s
employment upon written notice to Employee. Upon termination in accordance with
this Section 6(c), Employee (or Employee’s estate, as the case may be) shall be
entitled to no further compensation hereunder other than the Base Salary and
other benefits accrued hereunder through, but not including, the date of death
or, in the case of disability, the date of termination.

 

(d)                                 Termination Upon Cessation of Business.
Employer shall have the right to immediately terminate Employee’s employment
under this Agreement upon a “Cessation of Business.”  For purposes of this
Agreement, a “Cessation of Business” shall mean Employer’s ceasing to operate in
the ordinary course of business, whether by dissolution, liquidation, sale of
assets, consolidation, merger or otherwise, in connection with, pursuant to or
arising out of a good faith determination by the Board that the continuing
operation of the business in its ordinary course is reasonably likely to render
Employer unable to meet its liabilities as they mature. Upon termination in
accordance with the Section 6(d), Employee shall be entitled to no further
compensation hereunder other than the Base Salary and other benefits accrued
hereunder through, but not including, the effective date of such termination. If
Employee is so terminated by Employer pursuant to this Section 6(d) during the
Term, Employer shall (i) pay to Employee the Base Salary, and (ii) provide the
same health insurance benefits to which Employee was entitled hereunder, in each
case (i.e., the Base Salary and health insurance benefits), until the earlier to
occur of (A) the expiration of the remaining portion of the Term, or (B) the
expiration of the three (3) month period commencing on the date Employee is
terminated. Employer may make such payments in accordance with its regular
payroll schedule or in a single lump sum payment in its sole discretion.

 

(e)                                  Termination Without Cause. Employer shall
have the right, exercisable upon 30 days’ prior written notice, to terminate
Employee’s employment under this Agreement for any reason other than set forth
in Sections 6(a), (c) and (d) above, at any time during the Term. If Employee is
so terminated by Employer pursuant to this Section 6(e) during the Term,
Employer shall (i) pay to Employee the Base Salary, and (ii) provide the same
health insurance benefits to which Employee was entitled hereunder, in

 

4

--------------------------------------------------------------------------------


 

each case (i.e., the Base Salary and health insurance benefits), until the
earlier to occur of (A) the expiration of the remaining portion of the Term, or
(B) the expiration of the twelve (12) month period commencing on the date
Employee is terminated. Employer shall make such payments in accordance with its
regular payroll schedule in effect as of the Effective Date.

 

(f)                                    Options. Upon the expiration of the term
of this Agreement, Employee shall be entitled to receive from Employer all of
the compensation and benefits provided for in Section 6(e). In addition, in
accordance with Employee’s existing stock option arrangements, if Employee’s
employment terminates pursuant to Section 6(b)(ii) or Section 6(e) or if
Employee’s employment terminates as a result of the expiration of the Term, then
the period during which Employee may exercise all stock options granted to him
by the Company shall be extended until the earliest of: (i) two (2) years,
(ii) the tenth (10th) anniversary of the grant of the stock option, or (iii) the
date the stock option expires under the terms of the underlying plan.

 

7.                                       Publicity.  During the Term and for a
period of twelve (12) months thereafter, Employee shall not, directly or
indirectly, originate or participate in the origination of any publicity, news
release or other public announcements, written or oral, whether to the public
press or otherwise, relating to this Agreement, to any amendment hereto, to
Employee’s employment hereunder or to Employer, without the prior written
approval of Employer.

 

8.                                       Restrictive Covenants.

 

(a)                                  Non-Competition. In consideration of the
benefits of this Agreement, including Employee’s access to and limited use of
proprietary and confidential information of Employer, as well as training,
education and experience provided to Employee by Employer directly and/or as a
result of work projects assigned by Employer with respect thereto, Employee
hereby covenants and agrees that during the Term and for a period of twelve (12)
months following termination of Employee’s employment, regardless of how such
termination may be brought about, Employee shall not, directly or indirectly, as
proprietor, partner, stockholder, director, officer, employee, consultant, joint
venturer, investor or in any other capacity, engage in, or own, manage, operate
or control, or participate in the ownership, management, operation or control,
of any entity which engages anywhere in the world in any business activity which
is competitive to current business activities in which Employer participates
during Employee’s employment with Employer, or take any action in preparation to
do any of the foregoing; provided, however, the foregoing shall not, in any
event, prohibit Employee from purchasing and holding as an investment not more
than 1% of any class of publicly traded securities of any entity which conducts
a business in competition with the business of Employer, so long as Employee
does not participate in any way in the management, operation or control of such
entity. It is further recognized and agreed that, even though an activity may
not be restricted under the foregoing provision, Employee shall not during the
Term and for a period of twelve (12) months following termination of his
employment, regardless of how such termination may be brought about, provide any
services to any person or entity which may be used against, or is or may be in
conflict with the interests of, Employer or its customers or clients.

 

(b)                                 Confidentiality.  Employee expressly
acknowledges and agrees that the Non-Disclosure and Confidentiality Agreement
dated March 31, 2006 between the parties shall

 

5

--------------------------------------------------------------------------------


 

remain in full force and effect, and reaffirms that he will continue to be bound
by the terms and conditions of such Non-Disclosure and Confidentiality
Agreement.

 

(c)                                  Customer Lists; Non-Solicitation. In
consideration of the benefits of this Agreement, including Employee’s access to
and limited use of proprietary and confidential information of Employer, as well
as training, education and experience provided to Employee by Employer directly
and/or as a result of work projects assigned by Employer with respect thereto,
Employee hereby further covenants and agrees that for a period of twelve (12)
months following the termination of Employee’s employment, regardless of how
such termination may be brought about, Employee shall not, directly or
indirectly, (i) use or make known to any person or entity the names or addresses
of any clients or customers of Employer or any other information pertaining to
them, (ii) call on for the purpose of competing, solicit, take away or attempt
to call on, solicit or take away any clients or customers of Employer on whom
Employee called or with whom he became acquainted during his employment with
Employer, nor (iii) recruit or attempt to recruit or hire or attempt to hire any
employees of Employer.

 

(d)                                 Judicial Reformation. Employee acknowledges
that, given the nature of Employer’s business, the covenants contained in
Section 8 establish reasonable limitations as to time, geographic area and scope
of activity to be restrained and do not impose a greater restraint than is
reasonably necessary to protect and preserve the goodwill of Employer’s business
and to protect its legitimate business interests. If, however, Section 8 is
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too long a period of time or over too large a geographic
area or by reason of it being too extensive in any other respect or for any
other reason, it will be interpreted to extend only over the longest period of
time for which it may be enforceable and/or over the largest geographic area as
to which it may be enforceable and/or to the maximum extent in all other aspects
as to which it may be enforceable, all as determined by such court.

 

(e)                                  Affiliates. When used in this Section 8,
the term “Company” includes Interleukin Genetics, Inc. and all affiliates,
parents, and subsidiaries of Interleukin Genetics, Inc.

 

9.                                       Miscellaneous.

 

(a)                                  Withholdings. All payments to Employee
hereunder shall be made after reduction for all federal, state and local
withholding and payroll taxes, all as determined under applicable law and
regulations, and Employer shall make all reports and similar filings required by
such law and regulations with respect to such payments, withholdings and taxes.

 

(b)                                 Taxation. Employee acknowledges and agrees
that Employer does not guarantee the tax treatment or tax consequences
associated with any payment or benefit arising under this Agreement, including
but not limited to consequences related to Code § 409A. This Agreement will be
interpreted and administered in accordance with the applicable requirements of,
and exemptions from, Code § 409A in a manner consistent with Treas. Reg.
§ 1.409A-1(c). To the extent payments and benefits are subject to Code § 409A,
this Agreement shall be interpreted, construed and administered in a manner that
satisfies the requirements of: (i) Code § 409A(a)(2), (3) and (4); (ii) Treas.
Reg. § 1.409A-1 et seq.; (iii) transitional relief under IRS Notice 2007-86; and
(iv) other applicable authority issued

 

6

--------------------------------------------------------------------------------


 

by the Internal Revenue Service and the U.S. Department of the Treasury. 
Notwithstanding the foregoing, Employer and Employee agree that both will
negotiate in good faith and jointly execute an amendment to modify this
Agreement to the extent necessary to comply with the requirements of Code
§ 409A, or any successor statute, regulation and guidance thereto; provided,
that no such amendment shall increase the total financial obligation of Employer
under this Agreement.

 

(c)                                  Succession. This Agreement shall inure to
the benefit of and shall be binding upon Employer, its successors and assigns.
The obligations and duties of Employee hereunder shall be personal and not
assignable.

 

(d)                                 Notices. Any and all notices, demands,
requests or other communications hereunder shall be in writing and shall be
deemed duly given when personally delivered to or transmitted overnight express
delivery or by facsimile to and received by the party to whom such notice is
intended (provided the original thereof is sent by mail, in the manner set forth
below, on the next business day after the facsimile transmission is sent), or in
lieu of such personal delivery or overnight express delivery or facsimile
transmission, on receipt when deposited in the United States mail, first-class,
certified or registered, postage prepaid, return receipt requested, addressed to
the applicable party at the address set forth below such party’s signature to
this Agreement. The parties may change their respective addresses for the
purpose of this Section 9(c) by giving notice of such change to the other
parties in the manner which is provided in this Section 9(c).

 

(e)                                  Entire Agreement. This Agreement contains
the entire agreement of the parties relating to the subject matter hereof, and
it replaces and supersedes any prior agreements between the parties relating to
said subject matter, including but not limited to the Employment Agreement dated
December 1, 1999, as amended, and, as of the Term Date, the Employment Agreement
dated March 31, 2006.

 

(f)                                    Headings. The headings of Sections herein
are used for convenience only and shall not affect the meaning of contents
hereof.

 

(g)                                 Waiver; Amendment. No provision hereof may
be waived except by a written agreement signed by the waiving party. The waiver
of any term or of any condition of this Agreement shall not be deemed to
constitute the waiver of any other term or condition. This Agreement may be
amended only by a written agreement signed by the parties hereto.

 

(h)                                 Severability. If any of the provisions of
this Agreement shall be held unenforceable by the final determination of a court
of competent jurisdiction and all appeals therefrom shall have failed or the
time for such appeals shall have expired, such provision or provisions shall be
deemed eliminated from this Agreement but the remaining provisions shall
nevertheless be given full effect. In the event this Agreement or any portion
hereof is more restrictive than permitted by the law of the jurisdiction in
which enforcement is sought, this Agreement or such portion shall be limited in
that jurisdiction only to the extent required by the law of that jurisdiction.

 

(i)                                     Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts, without giving effect to conflict of law principles.

 

7

--------------------------------------------------------------------------------


 

(j)                                     Arbitration. Except for the provisions
of Sections 7 and 8 with regard to which Employer expressly reserves the right
to petition a court directly for injunctive or other relief, any dispute arising
out of or relating to this Agreement, or the breach, termination or the validity
hereof, shall be settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. Judgment upon the
award rendered by the arbitrator or arbitrators may be entered in any court
having jurisdiction thereof. THE ARBITRATOR OR ARBITRATORS ARE NOT EMPOWERED TO
AWARD DAMAGES IN EXCESS OF COMPENSATORY DAMAGES (INCLUDING REASONABLE ATTORNEYS
FEES AND EXPERT WITNESS FEES) AND EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT
TO RECOVER SUCH DAMAGES (INCLUDING, WITHOUT LIMITATION, PUNITIVE DAMAGES) IN ANY
FORUM. The arbitrator or arbitrators may award equitable relief in those
circumstances where monetary damages would be inadequate. The arbitrator or
arbitrators shall be required to follow the applicable law as set forth in the
governing law section of this Agreement. The arbitrator or arbitrators shall
award reasonable attorneys fees and costs of arbitration to the prevailing party
in such arbitration.

 

(k)                                  Equitable Relief. In the event of a breach
or a threatened breach by Employee of any of the provisions contained in
Sections 7 or 8 of this Agreement, Employee acknowledges that Employer will
suffer irreparable injury not fully compensable by money damages and, therefore,
will not have an adequate remedy available at law. Accordingly, Employer shall
be entitled to obtain such injunctive relief or other equitable remedy from any
court of competent jurisdiction as may be necessary or appropriate to prevent or
curtail any such breach, threatened or actual, without having to post bond. The
foregoing shall be in addition to and without prejudice to any other rights that
Employer may have under this Agreement, at law or in equity, including, without
limitation, the right to sue for damages.

 

(l)                                     Counterparts. This Agreement may be
executed in two or more counterparts, and by different parties hereto on
separate counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first set forth above.

 

 

Employer:

 

 

 

INTERLEUKIN GENETICS, INC.

 

 

 

 

By

 /s/ Lewis H. Bender

 

 

Lewis H. Bender

 

 

 

 

Its

Chief Executive Officer

 

 

 

 

 

 

Employee:

 

 

 

 

 /s/ Kenneth S. Kornman, D.D.S., Ph.D.

 

 

Kenneth S. Kornman, D.D.S., Ph.D.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF JOB

 

Title:

 

President and Chief Scientific Officer

 

Duties and Responsibilities:

 

1.                                       Assist CEO to plan overall corporate
strategy.

 

2.                                       Review external research directed at
discovering new technology to be commercialized by Employer.

 

3.                                       Guide Employer’s internal and external
product development programs with and without partners.

 

4.                                       Other activities as designated by the
CEO.

 

5.                                       Participate in activities related to
protection of intellectual property, including managing outside patent counsel.

 

6.                                       Represent company in trade
organizations, e.g., Personalized Medicine Coalition.

 

7.                                       Present at partner conferences, e.g.,
Alticor training conferences such as Achievers.

 

8.                                       Manage and confer with Scientific
Advisory Board members.

 

9.                                       Provide monthly reports and routine
updates to CEO.

 

10.                                 Work to achieve performance goals and
objectives.

 

10

--------------------------------------------------------------------------------